Title: From George Washington to Patrick Henry, 31 May 1777
From: Washington, George
To: Henry, Patrick



Sir
Head Quarters Middle Brook May the 31st 1777

I This morning received information, which I beleive is not to be doubted, that on Saturday last, A large fleet consisting of a Hundred Sail, left New York & stood out to sea. Whither they are destined, or what they had on Board, remains to be known. If possessing Hudson’s River, should not be Genl How’s first object I should suppose his Operations will be against Philadelphia, and that this Fleet, if they have troops on Board, are bound into Delaware Bay.

Though my opinion is as above, yet, I would take the liberty of suggesting, that it may be expedient to put your Militia upon the most respectable footing, that circumstances will admit, lest their destination should be more Southern. At the same time, that I mention this, I would advise, that they should be immediately supplied with Ammunition—or that it be so deposited in the Hands of the several Committees or other proper persons, that it may be had upon the most sudden emergency. The former would be by far the most eligible mode, if they would keep it for the purposes for which it was given.
Should this Fleet arrive on your Coast & the Enemy attempt to penetrate the Country or to make incursions, I would recommend, that the earliest opposition be made by parties & Detachments of Militia without waiting to collect a large Body. I am convinced this will be attended with the most Salutary consequences, and greater advantages will be derived from it, than by deferring the Opposition till you assemble a Number equal to that of the Enemy. By pursuing this mode, they will be much annoyed, and will receive an early impression of the unfavourable disposition of the people towards them. Besides, they will not have the same Opportunity of establishing themselves as they otherwise would, and it may be added, that Militia acting in large bodies for want of discipline—are unweildy—difficult to conduct, and less apt to render proportionate services. These hints, I have taken the liberty to suggest & submit to you, as worthy of attention.
In the course of this week 18 Transports have arrived at York with Troops, supposed to be foreign from their Uniform—Whether they are immediately from Germany or those who were in Canada, is a matter of conjecture. Some have immagined the Latter would be called to reinforce General Howe. I have &c.

G.W.


P.S. I must beg your attention to my Letter on the Subject of filling your Regiments. It is a matter of the last importance & their present weak state does not furnish by any means, the Quota assigned you. I trust & am persuaded no exertions will be omitted to effect this Salutary and desirable event.

